DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubota, US 7,007,994.
Regarding claim 1, Kubota discloses a closure unit for a storage compartment of a motor vehicle, the closure unit comprising: a frame that forms an access opening (22) for the storage compartment; two closure elements (40, 50) arranged displaceable on the frame, the two closure elements each close a different part of the access opening in a closed position and together close the entire access opening in their respective closed position; and a handle (42, 52) for manually moving the closure elements, the handle being disposed at mutually facing ends of the closure elements, wherein the two closure elements each have an off-center projection (41, 51) at their mutually facing ends, on which the respective handle is disposed, such that the handles in the closed position of both closure elements are arranged in a line transverse to the sliding direction of the closure elements (Fig. 3, 4).
Regarding claim 2, Kubota discloses the closure elements (40, 50) are mounted movable in the same plane (Fig. 3, 4).
Regarding claim 3, Kubota discloses the respective projection (41, 51) extends as an extension of the respective closure element in a direction of the opposite closure element (Fig. 4).
Regarding claim 4, Kubota discloses the respective projection extends only as an extension of the respective closure element (Fig. 4).
Regarding claim 5, Kubota discloses the respective projection (41, 51) protrudes vertically from the respective closure element such that it covers the respective other closure element in the closed position (Fig. 3, 4).
Regarding claim 6, Kubota discloses the respective handle (42, 52) is arranged or designed as a web-shaped grip strip or as a longitudinally extending grip recess on or in the respective projection (Fig. 3, 4).
Regarding claim 7, Kubota discloses the respective closure element (40, 50) is designed as a roller blind or a cover (Fig. 3, 11).
Regarding claim 8, Kubota discloses the frame has two mutually opposite guide grooves (71) in which the closure elements are mounted guided with their side edges (Fig. 5).
Regarding claim 9, Kubota discloses the closure elements are designed complementary to one another on mutually facing end faces in order to form a closed joint (Fig. 4).
Regarding claim 10, Kubota discloses one closure element has an end face formed concave at least in areas and the other closure element has an end face formed convex at least in areas and associated with the concave end face (Fig. 4).
Regarding claim 11, Kubota discloses the projections (41, 51) are formed in one piece with the respective closure element (40, 50) (Fig. 4, 11).
Regarding claim 13, Kubota discloses the handles (42, 52)are attached as separate components to the respective projection (41, 51).
Regarding claim 14, Kubota discloses the closure elements (40, 50) are arranged displaceable independently of one another on the frame (Col. 6, lines 4-21).
Regarding claim 15, Kubota discloses storage compartment (2) for a motor vehicle, the storage comprising: a receiving well (22) for objects; and the closure unit, the closure unit being associated with the receiving well for releasing or closing the receiving well (Fig. 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kubota
Kubota shows all of the limitations of claim 1 as above, but does not show the handles are formed in one piece with the respective projection.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to form the handles in one piece with the respective projection, the since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).


Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle console covers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612